DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/20/2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 10 has been withdrawn. 

Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive with regard to the 103 rejection. The applicant has made the argument that the prior art Landers, as modified by Nomoto, does not teach opposed axial sides which each abut against either the shoulder of a shaft or to the cutting tool. The examiner respectfully submits that Landers as modified discloses a shaft having a shoulder located at the base of a flange assembly (Fig. 2, Element 10) to locate the flange assembly. Landers further discloses a cutting tool (Fig. 2, Element 40) which abuts against an axial side (Fig. 2, Element 30) which is arranged on the opposite side as this side contacting the shoulder of the shaft.
Claim Objections
Claim 10 objected to because of the following informalities:  
(Claim 10, Line 3, “the cutting [[cool]] tool”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation defining the opposed axial sides of the adjustable flange assembly. It is clear that the adjustable flange assembly is supposed to contain two opposed axial sides. However, it is unclear to the examiner what component of the adjustable flange assembly is configured to have these opposed axial sides.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of the shoulder of the shaft which is stated as being abuttable against opposed axial sides. It is unclear to the examiner how the adjustable 

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of the support plate which is stated as being “configured for being in abutment with the cutting tool”. From this limitation it is unclear to the examiner if the adjustable flange assembly is intended to be capable of mounting a cutting tool or whether the adjustable flange assembly itself includes a cutting tool against which it abuts against. For the purposes of continued prosecution of the claimed subject matter the former interpretation is assumed to be the intended interpretation.

Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of the shoulder of the shaft which is “configured for being in abutment” against the shoulder-engaging surface of the deformable plate. It is unclear to the examiner how the assembly, which is configured for abutting a shaft having a shoulder, also comprises this shaft having a shoulder. It is unclear to the examiner as to whether the applicant is 

Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation defining the opposed axial sides of the adjustable flange assembly. It is clear that the adjustable flange assembly is supposed to contain two opposed axial sides. However, it is unclear to the examiner what component of the adjustable flange assembly is configured to have these opposed axial sides.

Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of the shoulder of the shaft which is stated as being abuttable against opposed axial sides. It is unclear to the examiner how the adjustable flange assembly which is abuttable against a shaft having a shoulder is also comprises this shaft having a shoulder. It is unclear to the examiner as to whether the applicant is claiming an adjustable flange assembly which is capable of being mounted upon a shaft having a shoulder, or a system containing an adjustable flange assembly which is received on a shaft having a shoulder. For the purposes of continued prosecution of the claimed subject matter the former interpretation is assumed to be the intended interpretation.

Claim 21 recites the limitation "the support plate" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landers et al. (US 4984614, hereafter Landers).

Regarding Claim 1, Landers discloses an adjustable flange assembly (Fig. 2) for mounting a cutting tool (Fig. 1, Element 40) to a shaft (Fig. 2, Element 12) rotatable about an axis the adjustable flange assembly comprising:
A support plate (Fig. 2, Element 20) defining an aperture (Fig. 2, Element 12, (the hole through which the shaft is slidably received)) for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The support plate (Fig. 2, Element 20) having opposed axial sides (Fig. 2, Elements 30 & 32) abuttable against a respective one of a shoulder on the shaft (Fig. 2, Element 12) and the cutting tool (Fig. 2, Element 40)
The support plate (Fig. 2, Element 20) defining a reference surface (Fig. 2, Element 30) at a periphery of a first side thereof
The reference surface (Fig. 2, Element 68) being annular, extending around the aperture, and configured for being in abutment with the cutting tool (Fig. 1, Element 40)
A securing mechanism (Fig. 2, Element 14) operatively connected to the support plate (Fig. 2, Element 20) and operable for releasably securing the support plate (Fig. 2, Element 20) to the shaft (Fig. 2, Element 12)
A deformable plate (Fig. 2, Element 16) defining an opening for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The deformable plate (Fig. 2, Element 16)  secured (Fig. 2, Element 22) to a second side of the support plate (Fig. 2, Element 20) opposite the first side (Fig. 2, Element 30)
The deformable plate (Fig. 2, Element 16) defining a shoulder-engageable surface (Annotated Fig. 1, Element F); the surface defined by the other of the opposed axial sides (Fig. 2, Element 32) facing opposed to the first axial direction
Adjustment members (Fig. 2, Element 26) mounted on one of the support plate (Fig. 2, Element 20) or the deformable plate (Fig. 2, Element 16) at a plurality of circumferential locations (Fig. 1, Element 26 (dashed outlines show three total)) around the axis
The adjustment members (Fig. 2, Element 26) being operable to exert a force on the deformable plate (Fig. 2, Element 16) to locally deform the deformable plate (Fig. 2, Element 16) from an undeformed stated to a deformed state (Col. 2, Lines 6-11)
An axial distance between the support plate (Fig. 2, Element 20) and the deformable plate (Fig. 2, Element 16) at a corresponding one of the circumferential locations being greater in the deformed state than that in the undeformed state
An axial position of the reference surface (Fig. 2, Element 30) at the corresponding one of the circumferential location varying from the undeformed state to the deformed state (as the displacement of the deformable plate causes adjustment of the alignment of the cutter head (Col. 2, Lines 9-11)).
	Landers further discloses a deformable plate which is capable of engaging a shoulder of a shaft at the surface opposite the cutting tool as it has been noted in the 112(b) rejection above that the shoulder-engaging surfaces are to be interpreted as capable of engaging the shoulder of a shaft having a shoulder and that thus the Landers shoulder-engagable deformable plate would meet the bri of the claim.

    PNG
    media_image1.png
    354
    828
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Landers, Fig. 2)


	Regarding Claim 4, the modified Landers discloses:
The adjustment members (Fig. 2, Element 26) are fasteners threadingly engaged within threaded apertures extending through the support plate (Fig. 2, Element 20), tips of the fasteners (Fig. 2, Element 26) being in abutment against the deformable plate (Fig. 2, Element 16).

	Regarding Claim 5, the modified Landers discloses:
The adjustment members (Fig. 1, Element 26) includes three adjustment members (Fig. 1, Element 26 (dashed lines showing three adjustment members) equally spaced apart from one another (Col. 2, Lines 6-9).

	Regarding Claim 6, the modified Landers discloses:
A thickness of the support plate (Fig. 2, Element 20) taken in an axial direction relative to the axis is greater than that of the deformable plate (Fig. 2, Element 16).

	Regarding Claim 7, the modified Landers discloses:
The deformable plate (Fig. 2, Element 16) is secured to the support plate (Fig. 2, Element 20) via fasteners (Fig. 2, Element 22)
Each of the fasteners (Fig. 1, Element 22) circumferentially located between two adjacent ones of the adjustment members (Fig. 1, Element 26) (Col. 2, Lines 6-9).

	Regarding Claim 8, the modified Landers discloses:
A radial distance between the adjustment members (Fig. 1, Element 26) and the axis is equal to that between the fasteners (Fig. 1, Element 22) and the axis.

	Regarding Claim 9, the modified Landers discloses:
The first side of the support plate (Fig. 2, Element 20) has an elevated section (elevated relative to the bore hole holding the fasteners (Fig. 2, Element 44)) annularly extending around the axis, the reference surface (Fig. 2, Element 30) located at the elevated section.
Claims 10 & 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landers.

Regarding Claim 10, Landers discloses an assembly (Fig. 2) for rotation about a shaft (Fig. 2, Element 12), the assembly comprising:
A cutting tool (Fig. 1, Element 40) securable to the shaft (Fig. 1, Element 12) and rotatable about the axis, the cutting tool (Fig. 1, Element 40) having an axial end annular wall (Fig. 2, Element 30)
An adjustable flange assembly (Fig. 2) axially offset from the cutting tool (Fig. 2, Element 40) relative to the axis including:
A support plate (Fig. 2, Element 20) defining an aperture (Fig. 2, Element 12, (the hole through which the shaft is slidably received)) for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The support plate (Fig. 2, Element 20) defining a reference surface (Fig. 2, Element 30) at a periphery of a first side thereof
The reference surface (Fig. 2, Element 30) being annular, extending around the aperture, and configured for being in abutment with the cutting tool (Fig. 1, Element 40)
A securing mechanism (Fig. 2, Element 14) operatively connected to the support plate (Fig. 2, Element 20) and operable for releasably securing the support plate (Fig. 2, Element 20) to the shaft (Fig. 2, Element 12)
A deformable plate (Fig. 2, Element 16) defining an opening for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The deformable plate (Fig. 2, Element 16)  secured (Fig. 2, Element 22) to a second side (Fig. 2, Element 32) of the support plate (Fig. 2, Element 20) opposite the first side (Fig. 2, Element 30)
The deformable plate (Fig. 2, Element 16) capable of radially overlapping a shoulder of the shaft (Fig. 2, Element 12) on which the assembly is mounted
Adjustment members (Fig. 2, Element 26) mounted on one of the support plate (Fig. 2, Element 20) or the deformable plate (Fig. 2, Element 16) at a plurality of 
The adjustment members (Fig. 2, Element 26) being operable to exert a force on the deformable plate (Fig. 2, Element 16) to locally deform the deformable plate (Fig. 2, Element 16) from an undeformed stated to a deformed state (Col. 2, Lines 6-11)
An axial distance between the support plate (Fig. 2, Element 20) and the deformable plate (Fig. 2, Element 16) at a corresponding one of the circumferential locations being greater in the deformed state than that in the undeformed state
An axial position of the reference surface (Fig. 2, Element 30) at the corresponding one of the circumferential location varying from the undeformed state to the deformed state (as the displacement of the deformable plate causes adjustment of the alignment of the cutter head (Col. 2, Lines 9-11)).
	Landers further discloses a deformable plate which is capable of engaging a shoulder of a shaft at the surface opposite the cutting tool as it has been noted in the 112(b) rejection above that the shoulder-engaging surfaces are to be interpreted as capable of engaging the shoulder of a shaft having a shoulder and that thus the Landers shoulder-engagable deformable plate would meet the bri of the claim.

	Regarding Claim 13, the modified Landers discloses:
The adjustment members (Fig. 2, Element 26) are fasteners threadingly engaged within threaded apertures extending through the support plate (Fig. 2, Element 20), tips of the 

	Regarding Claim 14, the modified Landers discloses:
The adjustment members (Fig. 1, Element 26) includes three adjustment members (Fig. 1, Element 26 (dashed lines showing three adjustment members) equally spaced apart from one another (Col. 2, Lines 6-9).

	Regarding Claim 15, the modified Landers discloses:
A thickness of the support plate (Fig. 2, Element 20) taken in an axial direction relative to the axis is greater than that of the deformable plate (Fig. 2, Element 16).
	
	Regarding Claim 16, the modified Landers discloses:
The deformable plate (Fig. 2, Element 16) is secured to the support plate (Fig. 2, Element 20) via fasteners (Fig. 2, Element 22)
Each of the fasteners (Fig. 1, Element 22) circumferentially located between two adjacent ones of the adjustment members (Fig. 1, Element 26) (Col. 2, Lines 6-9).

	Regarding Claim 17, the modified Landers discloses:
A radial distance between the adjustment members (Fig. 1, Element 26) and the axis is equal to that between the fasteners (Fig. 1, Element 22) and the axis.

	Regarding Claim 18
The first side of the support plate (Fig. 2, Element 20) has an elevated section (elevated relative to the bore hole holding the fasteners (Fig. 2, Element 44)) annularly extending around the axis, the reference surface (Fig. 2, Element 30) located at the elevated section.

Claim 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landers.

Regarding Claim 21, Landers discloses an adjustable flange assembly (Fig. 2) for mounting a cutting tool (Fig. 1, Element 40) to a shaft (Fig. 2, Element 12) rotatable about an axis the adjustable flange assembly comprising:
A support (first) plate (Fig. 2, Element 20) defining an aperture (Fig. 2, Element 12, (the hole through which the shaft is slidably received)) for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The support plate (Fig. 2, Element 20) having opposed axial sides (Fig. 2, Elements 30 & 32) abuttable against a respective one of a shoulder on the shaft (Fig. 2, Element 12) and the cutting tool (Fig. 2, Element 40)
The support plate (Fig. 2, Element 20) defining a reference surface (Fig. 2, Element 30) at a periphery of a first side thereof
The reference surface (Fig. 2, Element 68) being annular, extending around the aperture, and configured for being in abutment with the cutting tool (Fig. 1, Element 40)
A securing mechanism (Fig. 2, Element 14) operatively connected to the support plate (Fig. 2, Element 20) and operable for releasably securing the support plate (Fig. 2, Element 20) to the shaft (Fig. 2, Element 12)
A deformable (second) plate (Fig. 2, Element 16) defining an opening for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The deformable plate (Fig. 2, Element 16)  secured (Fig. 2, Element 22) to a second side of the support plate (Fig. 2, Element 20) opposite the first side (Fig. 2, Element 30)
The deformable plate (Fig. 2, Element 16) defining a shoulder-engageable surface (Annotated Fig. 1, Element F); the surface defined by the other of the opposed axial sides (Fig. 2, Element 32) facing opposed to the first axial direction
Adjustment members (Fig. 2, Element 26) mounted on one of the support plate (Fig. 2, Element 20) or the deformable plate (Fig. 2, Element 16) at a plurality of circumferential locations (Fig. 1, Element 26 (dashed outlines show three total)) around the axis
The adjustment members (Fig. 2, Element 26) being operable to exert a force on the deformable plate (Fig. 2, Element 16) to locally deform the deformable plate (Fig. 2, Element 16) from an undeformed stated to a deformed state (Col. 2, Lines 6-11)
An axial distance between the support plate (Fig. 2, Element 20) and the deformable plate (Fig. 2, Element 16) at a corresponding one of the circumferential locations being greater in the deformed state than that in the undeformed state
An axial position of the reference surface (Fig. 2, Element 30) at the corresponding one of the circumferential location varying from the undeformed state to the deformed state (as the displacement of the deformable plate causes adjustment of the alignment of the cutter head (Col. 2, Lines 9-11)).
.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayton (US 0161287, hereafter Slayton).

Regarding Claim 1, Slayton discloses an adjustable flange assembly capable of mounting a cutting tool to a shaft rotatable about an axis, the shaft (Fig. 2, Element A) being capable of having a shoulder, the adjustable flange assembly comprising:
A support plate (Fig. 2, Element n) defining an aperture for slidably receiving the shaft therethrough, the support plate defining a reference surface (Annotated Fig. 2, Element 1) at a periphery of a first side thereof, the reference surface defined by one of the opposed axial sides, the reference surface being annular, extending around the aperture, and capable of abutting the cutting tool the reference surface facing a first axial direction relative to the axis
A securing mechanism (Fig. 2, Element h) operatively connected to the support plate and operable for releasably securing the support plate to the shaft
A deformable plate (Fig. 2, Element i) defining an opening for slidably receiving the shaft therethrough, the deformable plate secured to a second side of the support plate opposite the first side, the deformable plate defining a shoulder-engagable surface (Annotated Fig. 2, Element 2) defined by the other of the opposed axial sides, the 
Adjustment members (Fig. 2, Element m) mounted on the support plate or the deformable plate at a plurality of circumferential locations (Fig. 1, 3 circumferential locations) around the axis, the adjustment members being operable to exert a force on the deformable plate to locally deform the deformable plate from an undeformed state to a deformed state, an axial distance between the support plate and the deformable plate at a corresponding one of the circumferential locations being greater in the deformed state than that in the undeformed state, an axial position of the reference surface at the corresponding one of the circumferential location varying from the undeformed state to the deformed state.
	Slayton further discloses a deformable plate which is capable of engaging a shoulder of a shaft at the surface opposite the cutting tool as it has been noted in the 112(b) rejection above that the shoulder-engaging surfaces are to be interpreted as capable of engaging the shoulder of a shaft having a shoulder and that thus the Slayton shoulder-engagable deformable plate would meet the bri of the claim.

    PNG
    media_image2.png
    590
    571
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Slayton, Fig. 2)


	Claim 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayton

Regarding Claim 10, Slayton discloses an assembly the assembly comprising:
A cutting tool (Fig. 2, Element B) securable to the shaft and rotatable about the axis, the cutting tool having an axial end annular wall facing a first axial direction relative to the axis
An adjustable flange assembly axially offset from the cutting tool relative to the axis, the adjustable flange assembly including:
A support plate (Fig. 2, Element n) defining an aperture for slidably receiving the shaft therethrough, the support plate defining a reference surface (Annotated 
A securing mechanism (Fig. 2, Element h) operatively connected to the support plate and operable for releasably securing the support plate to the shaft
A deformable plate (Fig. 2, Element i) defining an opening for slidably receiving the shaft therethrough, the deformable plate secured to a second side of the support plate opposite the first side, the deformable plate defining a shoulder-engagable surface (Annotated Fig. 2, Element 2) defined by the other of the opposed axial sides, the shoulder-engagable surface facing a second axial direction opposed to the first axial direction and capable of abutting against a shoulder of a shaft
Adjustment members (Fig. 2, Element m) mounted on the support plate or the deformable plate at a plurality of circumferential locations (Fig. 1, 3 circumferential locations) around the axis, the adjustment members being operable to exert a force on the deformable plate to locally deform the deformable plate from an undeformed state to a deformed state, an axial distance between the support plate and the deformable plate at a corresponding one of the circumferential locations being greater in the deformed state than that in the undeformed state, an axial position of the reference surface at the corresponding one of the circumferential location varying from the undeformed state to the deformed state.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 2 & 3 rejected under 35 U.S.C. 103 as being unpatentable over Slayton as applied to claim 1, and further in view of Kellenberger et al. (US 6309136, hereafter Kellenberger).

Regarding Claim 2, though Slayton discloses a securing mechanism for the support plate it does not teach the securing mechanism including a ring slidably received within an annular groove located on the first side of the support plate, the annular groove delimited radially by a beveled wall that circumferentially extends around the axis and axially by a seat. However, Kellenberger, in the related field of securing mechanisms on shafts, teaches a securing mechanism (Fig. 9, Element 102) for a support plate (Fig. 9, Element 101) including a ring (Fig. 9, Element 102) received within an annular groove (Fig. 9, Element α (the groove defined by the beveled surface)) located on the first side of the support plate, the annular groove delimited by a beveled wall that circumferentially extends around the axis and axially by a seat (the bottom surface of the support plate), the ring having a radially outer peripheral wall (the wall contacting the support plate) and a radially inner peripheral wall (the wall contacting the shaft (Fig. 8, Element 104)), the radially outer peripheral wall being beveled and matingly engaging the beveled wall, fasteners (Fig. 9. Element 9) extending through the ring and threadingly engaged in threaded apertures (Fig. 8, Element 26) of the support plate, the fasteners operable to move 

Regarding Claim 3, the modified Slayton discloses:
The ring (Fig. 8, Element 21) of the securing mechanism has a plurality of circumferentially interspaced indentations (Fig. 8, Element 20) defined by the radially inner peripheral wall and by the radially outer peripheral wall.

	Claims 11 & 12 rejected under 35 U.S.C. 103 as being unpatentable over Slayton as applied to claim 10, and further in view of Kellenberger.

Regarding Claim 11, though Slayton discloses a securing mechanism for the support plate it does not teach the securing mechanism including a ring slidably received within an annular groove located on the first side of the support plate, the annular groove delimited radially by a beveled wall that circumferentially extends around the axis and axially by a seat. However, Kellenberger, in the related field of securing mechanisms on shafts, teaches a securing mechanism (Fig. 9, Element 102) for a support plate (Fig. 9, Element 101) including a ring (Fig. 9, Element 102) received within an annular 

Regarding Claim 12, the modified Slayton discloses:
The ring (Fig. 8, Element 21) of the securing mechanism has a plurality of circumferentially interspaced indentations (Fig. 8, Element 20) defined by the radially inner peripheral wall and by the radially outer peripheral wall.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988. The examiner can normally be reached Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725